

115 HR 5667 IH: Acer Access and Development Program Reauthorization Act
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5667IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Mr. Welch (for himself and Mr. Courtney) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to reauthorize the Acer Access and Development Program.
	
 1.Short titleThis Act may be cited as the Acer Access and Development Program Reauthorization Act. 2.Acer Access and Development Program reauthorizedSection 12306(f) of the Agricultural Act of 2014 (7 U.S.C. 1632c(f)) is amended by striking 2014 through 2018 and inserting 2018 through 2023.
		